Citation Nr: 0628371	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-25 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus due 
to herbicide exposure.

Entitlement to service connection for an eye condition as 
secondary to diabetes mellitus.

Entitlement to service connection for a bilateral foot 
disorder as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and T.G.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issues of entitlement to service connection for an eye 
condition and bilateral foot disorder, as secondary to 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The evidence of record shows that the veteran served 
aboard the USS Midway in the waters offshore the Republic of 
Vietnam.  The veteran earned the Vietnam Service Medal (VSM) 
for his service.     

3.  The competent medical evidence of record shows that the 
veteran currently suffers from diabetes mellitus type II.  


CONCLUSION OF LAW

Diabetes mellitus type II is presumed to have been incurred 
in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In light of the full grant of benefits sought on 
appeal in this decision, it is clear that no further 
notification under the VCAA is necessary and no further 
assistance on VA's part is necessary to develop facts 
pertinent to the veteran's claim.    

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

For diabetes mellitus, service connection may be presumed in 
certain circumstances.  Where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  

Service connection for diabetes mellitus may also be presumed 
based on exposure to certain herbicide agents.  38 U.S.C.A. § 
1116 (West 2002 & Supp. 2005), 38 C.F.R. §§ 3.307, 3.309 
(2005).  If the veteran was exposed to an herbicide agent 
during active military, naval, or air service, diabetes 
mellitus shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e) (2005).  The 
term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6) (2005).  
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002 & 
Supp. 2005), 38 C.F.R. § 3.307(a)(6)(iii) (2005).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during that 
period.  Id.  

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that, for the purpose of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii) (2005), "service in the Republic 
of Vietnam" will, in the absence of contradictory evidence, 
be presumed based upon the veteran's receipt of a Vietnam 
Service Medal (VSM), without any additional proof required 
that a veteran who served in waters offshore actually set 
foot on land in the Republic of Vietnam.  Haas v. Nicholson, 
No. 04-491 (U.S. Vet. App. Aug. 16, 2006).  

Analysis

The veteran asserts that his diabetes mellitus is the result 
of exposure to herbicides while in service.  The veteran does 
not contend that he had actual duty in the Republic of 
Vietnam or that the conditions of his service involved 
visitation to the Republic of Vietnam.  Rather, the veteran 
asserts that he was exposed to the herbicide Agent Orange 
while he served aboard the USS Midway in the coastal waters 
of Vietnam during his tour of duty in June 1972 through 
February 1973.  In support of his claim, the testified at his 
hearing that while on the USS Midway he was close enough to 
the shore to see bomb blasts on land.  The veteran estimated 
that the ship was 20-25 miles off the coast.  Other evidence 
supporting the veteran's claim is his DD Form 214, which 
indicates that he earned the VSM.  

The Board finds that service connection is warranted on a 
presumptive basis.  There is no evidence contradicting the 
veteran's testimony that he served in the close proximity to 
the shores of Vietnam.  In light of Haas decision, the Board 
finds that the veteran is entitled to a presumption that he 
served "in the Republic of Vietnam" during the applicable 
period.  Haas v. Nicholson, No. 04-491 (U.S. Vet. App. Aug. 
16, 2006).  It follows then, that the herbicide exposure will 
be presumed.  38 U.S.C.A. § 1116(a)(3) (West 2002 & Supp. 
2005), 38 C.F.R. § 3.307(a)(6)(iii) (2005).  The record also 
includes medical evidence showing that the veteran suffers 
from diabetes mellitus, type II that requires medication.  As 
noted, diabetes mellitus is a disease for which service 
connection is presumed based on herbicide exposure.  Service 
connection for diabetes mellitus on a presumptive basis must 
be granted. 


ORDER

Entitlement to service connection for diabetes mellitus type 
II due to herbicide exposure is granted.


REMAND

As a result of the Board's decision to grant service 
connection for diabetes mellitus type II on the basis of 
Agent Orange exposure, the Board finds that a remand is 
warranted for adjudication of the issues of entitlement to 
service connection for an eye condition and a bilateral foot 
disorder, as secondary to diabetes mellitus.   

Accordingly, this case is remanded for the following action:

1.  The veteran's claims of entitlement to 
service connection for an eye condition 
and a bilateral foot disorder, as 
secondary to the veteran's service-
connected diabetes mellitus should be 
readjudicated.  The veteran should be 
afforded an appropriate VA examination to 
determine the etiology of any current eye 
or bilateral foot disorder.  The claims 
file should be made available to the 
examiner for review in connection with the 
examination.  All indicated studies should 
be performed, and all findings reported in 
detail.  The examiner should state whether 
it is at least as likely as not that any 
current eye or bilateral foot disorder is 
causally related to the veteran's service-
connected diabetes mellitus.

2.  Thereafter, if any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


